           Case 1:20-cv-01107-LGS Document 76 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WENGER S.A.,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 1107 (LGS)
                            -against-                         :
                                                              :        ORDER
 GALAXY BRANDS LLC, et al.,                                   :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the parties consented to the Third Civil Case Management Plan and

Scheduling Order on April, 7, 2021. (Dkt. No. 63). This order requires fact discovery to be

completed by August 6, 2021, expert discovery to be completed by September 24, 2021, and

schedules a pre-motion conference for October 7, 2021;

         WHEREAS, the joint letter submitted on June 9, 2021, states that no production had yet

occurred despite Plaintiff having served document requests on June 25, 2020, and July 9, 2020.

(Dkt. No. 66);

         WHEREAS, on July 20, 2021, Plaintiff requested to file a motion under Federal Rule of

Civil Procedure 37 and Individual Rule III.C.3 for failure of both Defendants to produce

documents and of third-party Walmart Inc. to honor Plaintiff’s subpoena. (Dkt. No. 68);

         WHEREAS, Defendants’ letters admit the same. (Dkt. No. 70, 71);

         WHEREAS, the parties submitted a Proposed Fourth Amended Case Management Plan

and Scheduling Order requesting a 60-day extension on all of the deadlines. (Dkt. No. 73). It is

hereby

         ORDERED that a conference is scheduled for August 12, 2021, at 10:30 A.M., to

discuss the progress of discovery. The parties shall call (888) 363-4749 and use Access Code
            Case 1:20-cv-01107-LGS Document 76 Filed 08/05/21 Page 2 of 2




558-3333. It is further

        ORDERED that defense counsel shall be prepared to state at the conference whether

Defendants have produced the documents requested on June 25, 2020, and July 9, 2020. If

Defendants have not produced the documents, the in-house client representative(s) responsible

for collecting documents for any such Defendant shall attend the conference. It is further

        ORDERED that counsel shall meet and confer and be prepared to discuss the following

at the conference, consistent with the parties’ request for a final extension of discovery for 60

days:

        •    Whether any party intends to serve interrogatories and requests to admit, and if so,

             why they have not yet been served and the earliest date by which they can be served;

        •    The status of any third-party discovery;

        •    What depositions remain to be taken in the case, identifying each deponent by name

             and a general description, and providing for each deponent a confirmed, agreed-upon

             date for the deposition;

        •    What if any expert discovery is intended, including the subject matter of the opinion,

             the name of the expert, the status of required written expert reports;

        •    A schedule for expert discovery as provided in Paragraph 9(c) of the Case

             Management Plan.


Dated: August 5, 2021
       New York, New York
